Citation Nr: 1033095	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder 
(neck disorder).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1986 to April 1986, 
November 2001 to April 2002, and February 2003 to December 2004, 
and various periods of active duty for training (ACDUTRA) in the 
National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

The competent medical evidence shows that the Veteran injured her 
cervical spine while on ACDUTRA and that her current cervical 
spine disorder is related to that injury in service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
cervical spine disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a cervical spine disorder was incurred 
in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Here, the Board is granting service 
connection.  Thus, no further discussion of the VCAA is required.

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d). 
 
Active service includes any period of ACDUTRA during which the 
individual was disabled from a disease or an injury incurred in 
the line of duty, or a period of inactive duty training during 
which the Veteran was disabled from an injury incurred in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, 
ACDUTRA includes full-time duty in the Armed Forces performed by 
the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 
101(23)(A).  Reserves includes the National Guard. 38 U.S.C.A. § 
101(26), (27). 
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.   

The Veteran seeks service connection for a cervical spine 
disorder.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the evidence is at an approximate balance and the appeal will be 
allowed. 
 
The Veteran has a current diagnosis of a cervical spine disorder, 
as reflected in private and VA medical records.  Her most recent 
diagnosis was at an April 2010 examination with private provider 
Dr. Brooks, who diagnosed a disk herniation at the C5-C6 level 
with some spinal stenosis symptoms.  The first element of service 
connection has been established, and the next question is whether 
there is evidence of an inservice occurrence of an injury or 
disease.

The Veteran is required to show an injury during a period of 
ACDUTRA to qualify for service connection.  The Veteran reports 
that she injured her neck in February 2006 while on ACDUTRA and 
performing push-ups.  Service records confirm that was on ACDUTRA 
February 25-26, 2006.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's 
testimony is sufficient evidence that an in service injury 
occurred while she was on ACDUTRA.  Her version of the injury is 
supported by service treatment records, which show that the 
Veteran began complaining of neck problems in March 2006, less 
than a month after she reported an in-service injury.  At that 
time, she reported an in-service injury in February 2006.  She 
was diagnosed with cervical radiculopathy and cervicalgia.  This 
evidence supports the Veteran's contention that she injured 
herself in February 2006, as it shows that her reports have been 
consistent since the injury and that she suddenly began 
complaining about neck problems less than a month after the 
reported injury.

The remaining question is therefore whether there is medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.  This evidence 
exists in the form of an April 2010 letter from private provider 
Dr. Brooks.  Dr. Brooks reports that he saw the Veteran for her 
neck disorder.  She reported that it began during push-ups during 
the February 2006 ACDUTRA.  After reviewing the Veteran's service 
treatment records, current treatment records, and MRIs, Dr. 
Brooks concluded that there was a direct relationship between the 
injury sustained in service in February 2006 and the Veteran's 
current cervical spine disorder.

This report is supported by the conclusion of a November 2009 VA 
examiner.  After reviewing the Veteran's claims file, service 
treatment records, and private treatment records, the examiner 
concluded that it was not unlikely that the Veteran injured her 
neck in the way she described.

There is unfavorable evidence in the claims file.  This evidence 
is an August 2007 VA examination.  That examiner reviewed the 
claims file but not private treatment records.  The examiner 
concluded that the Veteran's current neck disorder was not 
related to service since the previous conditions were unlikely to 
have resulted in the current condition.  No additional rationale 
is provided.  While this opinion may be unfavorable, there are 
still two favorable, credible opinions, and the Board finds that 
the evidence is at least in equipoise.

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  As a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for a cervical spine disorder will 
be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

ORDER

Service connection for a cervical spine disorder is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


